Citation Nr: 1015069	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-10 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as asthma, to include as a result of 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a respiratory disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a respiratory 
disability, claimed as asthma, to include as a result of 
exposure to herbicide agents.

The Veteran contends that his current respiratory disability 
was triggered by his exposure to herbicide agents during his 
service in Vietnam.  In support of his claim, the Veteran 
submitted a post-service statement from a fellow serviceman 
who recalled an occasion on which the Veteran "had to be 
medivaced for difficulty breathing" during combat service in 
Vietnam.

The Veteran's service medical records show that on 
examination in August 1967, prior to his entrance into 
service, he reported a history of asthma; sinusitis; and ear, 
nose, and throat problems.  Physical examination revealed no 
abnormalities of the nose, sinuses, or lungs.  Additionally, 
while the examiner noted that the Veteran had previously 
undergone sinus surgery, he was not found to have any 
disabling conditions and was qualified for entrance into 
service.  Service medical records dated in August 1968 
indicate that the Veteran was treated for complaints of 
restricted breathing.  At that time, his history of asthma 
was noted.  Then, in early September 1968 the Veteran was 
again treated for shortness of breath, a condition which had 
gotten progressively worse, he complained, over the previous 
months.  His treating physician recommended that the Veteran 
stop smoking.  The physician also noted that the Veteran 
might have bronchial asthma and referred him for a chest X-
ray.  However, that X-ray examination showed that the 
Veteran's lungs were clear and that he did not have a 
respiratory disease.  The Veteran's service medical records 
are otherwise negative for complaints or treatment related to 
respiratory problems.  On examination in June 1969, prior to 
separation from service, the Veteran gave a medical history 
of asthma; shortness of breath; ear, nose, and throat 
problems; and chest pains.  However, no abnormalities of the 
nose, sinuses, or lungs were found upon physical examination.

After discharge from service, a VA medical record in January 
2003 show a history of asthma, a history significant for 
smoking, and a diagnosis of chronic obstructive pulmonary 
disease (COPD).  Subsequent VA clinical treatment notes show 
treatment for bronchitis and COPD with inhalers and oxygen 
therapy, along with complaints of chest pain, coughing fits, 
and breathing difficulty.  In November 2008, the Veteran was 
hospitalized for acute and chronic respiratory failure 
secondary to COPD exacerbation.  

On VA examination in November 2009, following a review of the 
claims file and an examination of the Veteran, the examiner 
diagnosed acute and chronic respiratory failure secondary to 
COPD exacerbation, COPD exacerbation, acute bronchitis, and 
tobacco dependence.  The examiner noted a 60 + year history 
of smoking.  The Veteran quit smoking in November 2008.  The 
examiner opined that the Veteran's COPD was not caused by 
service.  The examiner explained that the service medical 
records documented an episode of shortness of breath in 
August and September 1968 with a normal chest X-ray in 
September 1968.  Additionally, on separation from the service 
the Veteran's lungs were evaluated as normal.  The examiner 
opined that the Veteran's COPD was due to smoking.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  While the Veteran 
has been afforded examinations for his respiratory condition, 
the examiner in November 2009 did not address whether any of 
the Veteran's respiratory conditions pre-existed service and 
were aggravated or permanently worsened as a result of active 
service, to include exposure to herbicide agents.  38 C.F.R. 
§ 3.159 (c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a respiratory 
examination for the purpose of 
ascertaining the etiology and approximate 
date of onset of any currently diagnosed 
respiratory disability.  The examiner 
should review the claim file and the 
report should note that review.  The 
examiner should provide an opinion as to 
the following:

a)  Specify all currently diagnosed 
respiratory disabilities.

b)  Is it at least as likely as not (50 
percent probability or greater) that 
any current respiratory disorder is 
related to the Veteran's period of 
active service, including exposure to 
herbicides? The examiner should 
specifically comment on whether the 
Veteran's currently diagnosed COPD had 
its initial manifestation during the 
Veteran's active service, and as to the 
most likely etiology of the Veteran's 
COPD.  The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
examiner is asked to comment on the 
clinical significance of in-service 
medical treatment records in August and 
September 1968, which show treatment 
for complaints of breathing problems.  

c)  If a respiratory disorder was not 
incurred during his periods of active 
service, is there clear and 
unmistakable evidence that a 
respiratory disability pre-existed 
service?  If so, is it at least as 
likely as not (50 percent probability 
or greater) that any pre-existing 
respiratory disorder was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during active duty?  The examiner 
should again comment on the clinical 
significance of in-service medical 
treatment records in August and 
September 1968, which show treatment 
for complaints of breathing problems.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


